Citation Nr: 0926936	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits, based upon claimed status as a helpless child of 
the Veteran.  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran was administratively determined to have 
creditable active military service for VA purposes from 
December 1941 to May 1942 and from July 1945 to February 
1946, with POW status for a period in excess of 30 days.  The 
reflects that the appellant is a surviving son of the 
Veteran, who died in January 2007.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 administrative decision letter of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), denying entitlement to dependency and indemnity 
compensation (DIC), death pension, and accrued benefits, on 
the basis of failure to establish status as a claimant 
entitled to benefits under laws of the United States.  

The Board notes that, in the appellant's notice of 
disagreement submitted in July 2007 as well as in a letter 
received in September 2008, the appellant made assertions of 
his own children's (i.e., the Veteran's grandchildren's) 
entitlement to benefits on the basis of their being members 
of the "family household."  The appellant is hereby advised 
that should his children desire to present a claim of 
entitlement to benefits under VA law, then they or their 
representative should submit such a formal or informal claim, 
presenting a basis of such entitlement under the law.  The 
Board finds no basis for attaching any such claim to the 
appealed claim adjudicated herein, in part because both the 
claimants and the claims would appear to be distinct from 
each other, and because no valid claim under the law has been 
asserted on behalf of the appellant's children.  See 38 
U.S.C.A. § 101(4) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.57(a), 3.312 (2008) (regarding definition of "child" and 
requirements to support a claim for VA death benefits).  
While the Board notes a query letter in January 2004 from the 
Veteran to the RO regarding a desire of the Veteran to adopt 
one of the appellant's children (with a reply letter from the 
RO sent to the Veteran in February 2004), there is no 
evidence of record of such a formal adoption being carried 
out, and the appellant has not asserted that an adoption took 
place.  


FINDINGS OF FACT

1.  The appellant seeking benefits herein, a son of the 
Veteran, was born in October 1953, and his 18th birthday was 
in October 1971.

2.  The appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the Veteran have not been met, and entitlement to VA 
death benefits must be denied.  38 U.S.C.A. §§ 101(4), 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.5(a), 3.57(a), 
3.312, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if represented, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2008).  This notice must be provided 
prior to an initial decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for compensation, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim.  While Dingess addressed a claim 
for service connection and the elements of such a claim, 
Dingess may be applicable, by analogy, to the elements of a 
claim for death benefits, to include status of the claimant 
for such benefits, as is at issue in this case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  Id.; see also Pelegrini.

In this case, the appellant was afforded a VCAA notice letter 
in April 2007.  He was not then afforded notice of 
requirements of claimant status to support his claim for 
death benefits.  However, the appellant's failure to meet 
basic status requirements as a helpless child to support his 
claim for death benefits was addressed in the administrative 
denial letter afforded him in April 2007.  He was afforded 
adequate opportunity to address that issue of claimant status 
in the course of appeal, and did indeed address that issue in 
submitted statements.  The RO then readjudicated the claim 
and again denied on the basis of claimant status by an SOC 
issued in February 2008 and an SSOC issued in July 2008.  

There is in this case no dispute as to the underlying facts 
regarding claimant status, and hence the claim is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Because the claim is denied as a matter of law, there is no 
reasonable possibility that additional notice or development 
would further the claim, and accordingly none need be 
afforded appellant including pursuant to the VCAA and 
Dingess.  

Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra. 

II.  Entitlement to Death Benefits as an Adult Helpless Child 

A death certificate establishes that the Veteran died in 
January 2007.  A June 2003 certificate from an office of the 
local civil registrar establishes the death of the Veteran's 
spouse in December 2002.  

In a December 2003 letter to the RO, the Veteran had noted 
that he had a son, the herein-named appellant.  While 
official documentation of the appellant's status as the 
Veteran's son is lacking in this case, that is ultimately of 
no consequence for purposes of the present adjudication, 
because evidence of record establishes non-entitlement even 
if that status were to be verified.  The appellant here seeks 
VA death benefits as a helpless child of the deceased 
Veteran.  However, as discussed below, there is no basis in 
VA law for benefits for the appellant in this case.  

Generally, dependency and indemnity compensation (DIC) may be 
awarded to a surviving child upon the service-connected death 
of the Veteran, with service connection determined according 
to the standards applicable to disability compensation.  See 
38 U.S.C.A. §§ 101(4), 1310; 38 C.F.R. § 3.5(a).  Death 
pension is a benefit payable by VA to a wartime veteran's 
surviving child following a veteran's non-service-connected 
death, subject to the claimant's annual income and estate.  
See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. § 3.3.

The definition of the term "child" as defined in the law 
for VA purposes means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who was a member of the Veteran's household at the time 
of the Veteran's death, or an illegitimate child.  In 
addition, the child must also be someone who: (1) is under 
the age of 18 years; or (2) before reaching the age of 18 
years became permanently incapable of self support; or (3) 
after reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57(a).

Here, the appellant has conceded in his April 2007 claim that 
he was born in October 1953, and was thus 53 years of age at 
the time of the Veteran's death in January 2007.  The 
appellant contends that he became permanently incapable of 
self-support, but has contended that this occurred in his 
early twenties, and thus entitlement on the basis of his 
being a helpless child before the age of 18, under 38 
U.S.C.A. § 101(4)(a)(ii), cannot be established on the basis 
of that asserted injury.  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her 
own support is prima facie evidence that he or she 
is not incapable of self-support. Incapacity for 
self- support will not be considered to exist when 
the child by his or her own efforts is provided 
with sufficient income for his or her reasonable 
support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self- support prior to the 
date of attaining the age of 18 years, may be so 
held at a later date even though there may have 
been a short intervening period or periods when his 
or her condition was such that he or she was 
employed, provided the cause of incapacity is the 
same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major factors. 
Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short 
period by reason of disability, should not be 
considered as rebutting permanent incapability of 
self- support otherwise established.

(3)  It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending on 
the educational progress of the child, the economic 
situation of the family, indulgent attitude of 
parents, and the like. In those cases where the 
extent and nature of disability raises some doubt 
as to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration. In such cases 
there should be considered whether the daily 
activities of the child in the home and community 
are equivalent to the activities of employment of 
any nature within the physical or mental capacity 
of the child which would provide sufficient income 
for reasonable support. Lack of employment of the 
child either prior to the delimiting age or 
thereafter should not be considered as a major 
factor in the determination to be made, unless it 
is shown that it was due to physical or mental 
defect and not to mere disinclination to work or 
indulgence of relatives or friends.

(4)  The capacity of a child for self- support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services.

38 C.F.R. § 3.356.

The Court of Appeals for Veterans Claims has held that, in 
cases such as this, the "focus of analysis must be on the 
claimant's condition at the time of his or her 18th 
birthday." Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support on the date of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

The appellant has contended that he is entitled to helpless 
child status despite his advanced age, based on his being 
impaired from working due to a fracture of the clavicle 
sustained at the age of 24.  Regardless of whether the 
appellant has worked or not worked following that injury, an 
injury sustained at the age of 24 cannot support a claim for 
survivor benefits based on helpless child status.  38 C.F.R. 
§ 3.356; Dobson.  The questions at issue for helpless child 
status for an adult are whether the appellant was disabled 
and incapable of self-support upon his achieving the age of 
18, and if so whether this incapacity was chronic and ongoing 
in nature, so as to preclude self-support in adulthood.  Id.  
Because there is no evidence and no contention of such an 
impairment upon the appellant's reaching the age of 18, the 
analysis is at an end, and the Veteran cannot achieve 
claimant status as the helpless child of the deceased 
Veteran, and hence any claim for survivor benefits on that 
basis cannot be supported.  Id. 

Because there is no dispute as to the facts regarding the 
appellant's present age, and his age (greater than 18) at the 
time he asserts he suffered his disabling injury precluding 
gainful employment, to support his claim on the basis of 
being a helpless child of the Veteran, there is no dispute as 
to the facts supporting the denial of his claim, and hence 
his claim of entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The Veteran is not a helpless child for VA benefits purposes, 
and entitlement to VA death benefits is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


